

EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
 
EMPLOYMENT AGREEMENT (this “Agreement”) dated as of May 10, 2010, between FOSTER
WHEELER INC., a Delaware corporation (the “Company”), ROBERT C. FLEXON (the
“Executive”), FOSTER WHEELER USA CORPORATION, a Delaware corporation (“FWUSA”),
and FOSTER WHEELER INTERNATIONAL CORP., a Delaware corporation (the
“Guarantor”).
 
WHEREAS, the Executive and FWUSA are parties to that certain employment
agreement (the “FWUSA Employment Agreement”), dated as of November 3, 2009,
pursuant to which the Executive serves as President and Chief Executive Officer
of FWUSA;
 
WHEREAS, pursuant to the senior leadership succession plan previously announced
by  Foster Wheeler AG (“Parent”), the Executive is to be elected as Chief
Executive Officer of Parent, effective June 1, 2010, and, as of such date, is to
be seconded to Foster Wheeler Management AG, an affiliate of the Company
(“FWMAG”);
 
WHEREAS, in connection with Executive’s pending election as Chief Executive
Officer of Parent, FWUSA and Executive wish to terminate the FWUSA Employment
Agreement and the Company and Executive wish to enter into an employment
relationship on the terms and conditions set forth in this Agreement, all
effective June 1, 2010; and
 
WHEREAS, the Guarantor is an affiliate of the Company and will receive
substantial indirect benefits from the Executive’s employment with the Company
on the terms set forth in this Agreement and all parties desire that the
Guarantor guarantee the Company’s obligations under this Agreement.
 
ACCORDINGLY, the Company and the Executive hereby agree as follows:
 
1.
Employment, Duties and Acceptance.

 
1.1           Employment, Duties. The Company hereby agrees to employ the
Executive for the Term (as defined in Section 2.1), to render exclusive and
full-time services to the Company in the capacity of Chief Executive Officer of
Parent and to perform such other duties (including service as a director or
officer of any affiliate of the Company if elected) as may be assigned by the
Board of Directors of Parent (the “Board”); provided, however, that the
Executive may, subject to approval by the Board, serve on the Board of Directors
of not more than two for-profit businesses at any time during the Term that do
not compete with Parent or any of its subsidiaries and may participate in civic,
charitable, industry, and professional organizations to the extent that such
participation does not materially interfere with the performance of Executive’s
duties hereunder.  The Executive’s title shall be Chief Executive Officer, or
such other titles of at least equivalent level consistent with the Executive’s
duties from time to time as may be assigned to the Executive by the Board, and
the Executive shall have all authorities as are customarily and ordinarily
exercised by executives in similar positions in similar businesses.  The
Executive shall report solely to the Board.  The Company agrees to use its best
efforts to cause Parent to nominate the Executive for election to the Board by
the shareholders of Parent at its Annual Meeting of Shareholders to be held May
5, 2010, and at each subsequent Annual Meeting at which the Executive’s position
on the Board is up for election.

 
 

--------------------------------------------------------------------------------

 

1.2           Acceptance. The Executive hereby accepts such employment and
agrees to render the services described above.  During the Term, and consistent
with the above, the Executive agrees to serve the Company faithfully and to the
best of the Executive’s ability, to devote the Executive’s entire business time,
energy and skill to such employment, and to use the Executive’s best efforts,
skill and ability to promote the interests of the Company and Company’s
affiliates.  The Executive further agrees to be seconded to FWMAG during the
Term, effective as of the Effective Date.
 
1.3           Fiduciary Duties to the Company and Company’s
Affiliates. Executive acknowledges and agrees that Executive owes a fiduciary
duty of loyalty, fidelity and allegiance to act at all times in the best
interests of the Company and Company’s affiliates and to do no act which would,
directly or indirectly, injure the Company’s or its affiliates’ business,
interests, or reputation.  It is agreed that any direct or indirect interest in,
connection with, or benefit from any outside activities, particularly commercial
activities, which interest might in any way adversely affect the Company or
Company’s affiliates, involves a possible conflict of interest.  In keeping with
Executive’s fiduciary duties to the Company or Company’s affiliates, Executive
agrees that Executive shall not knowingly become involved in a conflict of
interest with the Company or Company’s affiliates, or upon discovery thereof,
allow such a conflict to continue.  Moreover, Executive shall not engage in any
activity which might involve a possible conflict of interest without first
obtaining approval in accordance with policies and procedures of the Company or
Company’s affiliates.
 
1.4           Location.  The duties to be performed by the Executive hereunder
shall be performed primarily at FWMAG’s offices in Geneva, Switzerland or such
other location in Switzerland as the Company may request, subject to reasonable
travel requirements consistent with the nature of the Executive’s duties from
time to time on behalf of the Company.  The Executive shall keep a residence
within reasonable daily commute of the Geneva, Switzerland area, or such other
location in Switzerland as the Company may request, throughout the Term.
 
1.5           Transfer of Employment Within the Affiliated Group.  Nothing
contained herein shall be construed to preclude the transfer of Executive’s
employment to another affiliated entity of the Company (“Subsequent Employer”)
at any time during the Term and no such transfer shall be deemed to be a
termination of employment for purposes of Section 4 hereof; provided, however,
that, effective with such transfer, all of the Company’s obligations hereunder
shall be assumed by and be binding upon, and all of the Company’s rights
hereunder shall be assigned to, such Subsequent Employer and the defined term
“Company” as used herein shall thereafter be deemed amended to mean such
Subsequent Employer.  Notwithstanding the foregoing, the Company and the
Guarantor shall remain guarantors (and be jointly and severally liable) on all
financial obligations under this Agreement following such transfer or
transfers.  Except as otherwise provided above, all of the terms and conditions
of this Agreement, including without limitation, Executive’s rights and
obligations, shall remain in full force and effect following such transfer of
employment.
 
2.           Term of Employment.
 
2.1           Term. The term of the Executive’s employment under this Agreement
(the “Term”) shall commence on June 1, 2010 (the “Effective Date”), and shall
end on the date on which the Term is terminated pursuant to Section 4; provided,
however, that upon the third anniversary of the Effective Date, and upon each
anniversary thereafter, the Term shall be automatically extended for one (1)
year unless either the Company or the Executive shall have given written notice
(a “Non-Renewal Notice”) to the other at least one hundred eighty (180) days
prior thereto that the Term shall not be so extended.  In the event the Company
delivers a Non-Renewal Notice to the Executive, the Executive shall be entitled
the payments and benefits set forth in Section 4.2.2. (or in the case of
delivery by the Company to the Executive of a Non-Renewal Notice during a Change
of Control Period, the Executive shall be entitled to the payments and benefits
set forth in Section 4.3.2) and the expiration of the Term shall be deemed the
Termination Date for such purpose.  

 
2

--------------------------------------------------------------------------------

 

3.           Compensation; Benefits.
 
3.1           Salary. As compensation for all services to be rendered pursuant
to this Agreement, the Company agrees to pay to the Executive during the Term a
base salary, payable in arrears, at the initial annual rate of Nine Hundred
Forty-Five Thousand Dollars ($945,000) (the “Base Salary”).  On each anniversary
of the Effective Date or such other appropriate date during each year of the
Term when the salaries of senior executives of Parent are normally reviewed, the
full Board or the Compensation Committee of the Board (the “Committee”) as
necessary or appropriate to comply with Company policy, applicable law, or
exchange listing requirements, shall review the Base Salary and determine if,
and by how much, the Base Salary should be increased; provided, however, the
Base Salary under this Agreement, including as subsequently adjusted upwards,
may not be decreased thereafter without the written consent of Executive, except
for across-the-board changes for senior executives of Parent.  All payments of
Base Salary or other compensation hereunder shall be less such deductions or
withholdings as are required by applicable law and regulations.  Except as
otherwise provided herein, all references to “Dollars” shall refer to United
States currency and all payments to the Executive shall be in Dollars.
 
3.2           Bonus.  Executive shall be eligible to participate, as determined
by the Board, and/or the Committee as necessary or appropriate to comply with
Company policy, applicable law, or exchange listing requirements, in Parent’s
annual cash incentive bonus program as in effect from time to time for senior
executives of Parent (the “Bonus Program”).  The Executive shall be eligible for
an annual cash incentive bonus at a target opportunity of one hundred percent
(100%) of Base Salary (up to a maximum opportunity of two hundred percent (200%)
of Base Salary) based upon the achievement of certain objectives established in
advance by the Board, and/or the Committee as necessary or appropriate to comply
with Company policy, applicable law, or exchange listing requirements (the
“Annual Bonus”).  The actual amount of any Annual Bonus shall be determined by
and in accordance with the terms of Parent’s then-current Bonus Program and the
Executive shall have no absolute right to an Annual Bonus in any year.
 
3.3           Long-Term Incentive. Executive shall be eligible for annual equity
awards under Parent’s equity award plan covering senior executives of Parent, as
in effect from time to time.  In addition, Executive will receive on a date
designated by the Committee or its designee during the first open trading window
subsequent to the Effective Date (known as the “Grant Date”) the following:
 
3.3.1       Restricted Stock Unit Grant.  A grant of a number of restricted
stock units that will be payable in shares of common stock of the Parent
(“Common Stock”) with an economic value as of the Grant Date equal to
approximately One Million Two Hundred Forty-Six Thousand Dollars ($1,246,000)
(the “Restricted Stock Units”).  The Restricted Stock Units will be granted
under Parent’s Omnibus Incentive Plan.  The Restricted Stock Units will be
issued on the Grant Date.  For purposes of this Subsection 3.3.1, the
determination of the number of Restricted Stock Units to be granted to Executive
shall be consistent with the methodology used for valuing restricted stock units
granted to employees that has been approved and adopted by the Committee.
 
3.3.2       Stock Option Grant.  A grant of a number of stock options to
purchase shares of Common Stock with an economic value as of the Grant Date
equal to approximately One Million Two Hundred Forty-Six Thousand Dollars
($1,246,000) (the “Options”).  The Options will be granted under Parent’s
Omnibus Incentive Plan and for purposes of such Omnibus Incentive Plan:

 
3

--------------------------------------------------------------------------------

 

(i)           the Options will be Nonqualified Stock Options;
 
(ii)          the exercise price will be equal to the greater of Fair Market
Value of a share of Common Stock or par value of a share of Common Stock as
defined under the terms of the Parent’s Omnibus Incentive Plan on the Grant
Date; and
 
(iii)         the Expiration Date will be the last business day immediately
preceding the fifth anniversary of the Grant Date.
 
The Options will be issued on the Grant Date.  For purposes of this Subsection
3.3.2, the determination of the number of Options to be granted to Executive
shall be consistent with the methodology used for valuing stock options granted
to employees that has been approved and adopted by the Committee.
 
3.3.3       Vesting.  With respect to the Restricted Stock Units issued pursuant
to Section 3.3.1 above and the Options issued pursuant to Section 3.3.2 above,
one-third will vest on the first anniversary of the Grant Date, another third
will vest on the second anniversary of the Grant Date, and the remaining
one-third will vest on the third anniversary of the Grant Date, provided that
the Executive is still employed on such dates, subject to the provisions of
Section 4 of this Agreement.    Restricted Stock Units that vest shall be
settled by issuance of shares as provided in the grant agreements described in
Section 3.3.4, but in no event later than March 15 of the year following the
year in which the Restricted Stock Units vest.
 
3.3.4       Grant Agreements.  The Restricted Stock Units and Options will be
governed by separate agreements, and in the event of any inconsistency between
such separate agreements and the terms of this Agreement (including, but not
limited to this Agreement’s Section 4), this Agreement shall govern and
control.  For avoidance of doubt, nothing in the preceding sentence shall be
construed to limit the application of any provision of such separate agreements
that expressly refers to and incorporates a provision of this Agreement.
 
3.4           Business Expenses. The Company shall pay or reimburse the
Executive for all reasonable expenses actually incurred or paid by the Executive
during the Term in the performance of the Executive’s services under this
Agreement, subject to and in accordance with applicable expense reimbursement
and related policies and procedures as in effect from time to time.
 
3.5           Vacation. During the Term, the Executive shall be entitled to an
annual paid vacation or paid time off (“PTO”) period or periods in accordance
with the applicable vacation or PTO policy as in effect from time to
time.  Under the Company’s PTO policy in effect as of the Effective Date, the
Executive is entitled to take up to five (5) weeks per calendar year.  The
Executive will be entitled to carry over up to five (5) days of unused vacation
or PTO time, as per the applicable vacation or PTO policy as in effect from time
to time.
 
3.6           Employee Retirement and Health and Welfare Plans.  During the
Term, the Executive shall be entitled to participate in those defined benefit,
defined contribution, group insurance, medical, dental, disability and other
benefit plans of the Company as from time to time in effect and on a basis no
less favorable than any other senior executive.

 
4

--------------------------------------------------------------------------------

 

3.7           Perquisites; Executive Cooperation.  During the Term, the
Executive shall be provided by the Company with an automobile,  based upon the
current Company policy or practice with regard to other senior executives of
Parent.  Should the Company so elect, the Executive will cooperate in assisting
the Company in obtaining a key man life insurance policy on the life of the
Executive, the beneficiary of which shall be the Company, including completing
all necessary application materials and submitting to one or more physical
examinations with a physician of the Company’s choice.
 
3.8           Sign-On Bonus.  The Company shall pay to the Executive within five
(5) days of the Effective Date a sign-on bonus in the amount of One Hundred
Fifty Thousand Dollars ($150,000) (the "Sign-On Bonus").  If the Company
terminates the Executive for Cause (as defined below) or if the Executive
terminates employment with the Company other than with Good Reason (as defined
below), in either event before the first anniversary of the Effective Date, the
Executive shall repay to the Company, within thirty (30) days of such
termination, the gross amount of the Sign-On Bonus on a pro-rated basis by
multiplying the Sign-On Bonus by a fraction, the numerator of which is the
number of calendar days from the date of termination of employment to the first
anniversary of the Effective Date and the denominator of which is three hundred
and sixty-five (365).
 
3.9           Relocation.  The relocation of the Executive, his family, and
belongings to the Geneva, Switzerland area will be in accordance with the
Company’s usual Employee Relocation Policy and practices for senior executives
of Parent; provided, however, that Executive shall have fifteen (15) months from
the Effective Date to sell his principal residence in the United States.  If
Executive’s employment is terminated for any reason other than for Cause, the
Company shall pay the reasonable costs associated with repatriation to the U.S.
 
3.10         Settling-In Allowance.  The Company shall pay to the Executive
within five (5) days of the Effective Date a one-time settling-in allowance of
CHF 40,000.  To the extent that the provision of such settling-in allowance
results in taxable income to the Executive, the Company shall pay the Executive
an amount to satisfy the Executive’s Swiss and U.S. income tax obligation.  Such
payment shall be grossed-up for taxes and made as soon as practicable after the
tax liability arises but in no event later than the end of the year following
the year in which the tax is due.
 
3.11         Tax Equalization, Assignment-related 409A Rules, Maximum Time “on
Assignment,” and Representation Allowance.  Under tax equalization, the
Executive’s obligation for income taxes shall not exceed the amount of income
tax calculated on Base Salary, short-term annual bonus pay and long-term
incentive pay applying his or her home country tax rules without taking into
consideration any foreign tax credit.  Such amount will be deducted from the
Executive’s paycheck.  Should additional income taxes arise in the U.S. or
Switzerland as a result of the assignment, the Company shall pay the additional
tax.  The Executive may choose, as an alternative to the U.S. tax equalization
program, to be personally responsible for the Swiss income tax on his or her
Base Salary, short-term incentive pay and long-term incentive pay.  In addition
to the tax equalization on the compensation above, the Executive will be
reimbursed for any wealth tax due in Switzerland as a result of the assignment
in Switzerland. For the avoidance of doubt, the maximum period of time during
which the Executive may be considered to be “on assignment” and, therefore,
eligible for assignment-related compensation and benefits such as this tax
equalization is five (5) years from the Effective Date.  Benefits-in-kind and
any provision for reimbursement of expenses during the Executive’s assignment
shall be subject to the following rules, as required to comply with Code
Section 409A: (A) the amount of in-kind benefits provided or expenses eligible
for reimbursement in one calendar year may not affect in-kind benefits or
reimbursements to be provided in any other calendar year; (B) expenses will be
reimbursed as soon as administratively possible, but in no event shall expenses
be reimbursed later than December 31st of the year following the year in which
the expense was incurred; and (C) the right to an in-kind benefit or
reimbursement may not be subject to liquidation or exchange for another benefit.
For the avoidance of doubt, the maximum period of time during which the
Executive may be considered to be “on assignment” and, therefore, eligible for
assignment-related compensation and benefits such as this tax equalization is
five (5) years from the Effective Date. The compensation under this Agreement is
inclusive of a Representation Allowance of One Hundred Thousand Swiss Francs
(CHF 100,000).

 
5

--------------------------------------------------------------------------------

 
 
4.           Termination.
 
4.1           Termination Events.
 
4.1.1        Executive’s employment and the Term shall terminate immediately
upon the occurrence of any of the following:
 
(i)           Death:  the death of the Executive;
 
(ii)          Disability:  the physical or mental disability of the Executive,
whether totally or partially, such that with or without reasonable accommodation
the Executive is unable to perform the Executive’s material duties, for a period
of not less than one hundred and eighty (180) consecutive days; or
 
(iii)         For Cause By the Company:  notice of termination for Cause.  As
used herein, “Cause” means:
 
(A)          conviction of a felony;
 
(B)           actual or attempted theft or embezzlement of Company or Parent
assets;
 
(C)           use of illegal drugs;
 
(D)           material breach of the Agreement that the Executive has not cured
within thirty (30) days after the Company has provided the Executive notice of
the material breach which shall be given within sixty (60) days of the Company’s
knowledge of the occurrence of the material breach; provided, however, that if
such material breach cannot be cured within such thirty (30) day period and
Executive can demonstrate good faith efforts to cure such material breach, the
time to cure such material breach shall be extended by thirty (30) days;
 
(E)           commission of an act of moral turpitude that in the judgment of
the Board can reasonably be expected to have an adverse effect on the business,
reputation or financial situation of the Company and/or the Parent and/or the
ability of the Executive to perform the Executive's duties;
 
(F)           gross negligence or willful misconduct in performance of the
Executive’s duties;
 
(G)          breach of fiduciary duty to the Company or Company’s affiliates;
 
(H)          willful refusal to perform any legally permissible duty of
Executive’s titled position; or

 
6

--------------------------------------------------------------------------------

 

(I)           a material violation of the Foster Wheeler Code of Business
Conduct and Ethics.
 
4.1.2        For Good Reason By the Executive:  The Executive may immediately
resign the Executive’s position for Good Reason and, in such event, the Term
shall terminate.  As used herein, “Good Reason” means, a material negative
change in the employment relationship without the Executive’s consent, as
evidenced by the occurrence of any of the following:
 
(i)          material diminution in title, duties, responsibilities or
authority;
 
(ii)         reduction of Base Salary and benefits except for across-the-board
changes for senior executives of Parent;
 
(iii)        exclusion from executive benefit/compensation plans that results in
a material diminution of the Executive’s total compensation or bonus
opportunities;
 
(iv)        a material change in the geographic location at which the Executive
must perform his services, which shall be defined as any such relocation outside
of Switzerland; or
 
(v)         material breach of the Agreement by the Company.
 
For each event described above in this Section 4.1.2, the Executive must notify
the Company within ninety (90) days of the occurrence of the event and the
Company shall have thirty (30) days after receiving such notice in which to
cure.  If the Company fails to cure, the Executive’s resignation shall not be
considered to be for Good Reason unless the Executive resigns not later than two
(2) years after the occurrence of the event.
 
4.1.3        Without Cause By the Company:  The Company may terminate the
Executive’s employment ninety (90) days following notice of termination without
Cause given by the Company and, in such event, the Term shall terminate.  During
such ninety (90) day notice period, the Company may require that the Executive
cease performing some or all of the Executive’s duties and/or not be present at
the Company’s or its affiliates’ offices and/or other facilities.
 
4.1.4        Without Good Reason By the Executive:  The Executive may
voluntarily resign the Executive’s position effective ninety (90) days following
notice to the Company of the Executive’s intent to voluntarily resign without
Good Reason and, in such event, the Term shall terminate.  During such ninety
(90) day notice period, the Company may require that the Executive cease
performing some or all of the Executive’s duties and/or not be present at the
Company’s or its affiliates’ offices and/or other facilities.
 
4.1.5        Definition of Termination Date.  The date upon which Executive’s
employment and the Term terminate pursuant to this Section 4.1 shall be the
Executive’s “Termination Date” for all purposes of this Agreement.  In the event
that the termination of the Executive’s employment does not constitute a
“separation from service” as defined in Section 409A of the Internal Revenue
Code of 1986, including all regulations and other guidance issued pursuant
thereto (the “Code”), the Executive’s rights to the payments and benefits
described in this Section 4 shall vest upon the Termination Date, but no payment
to the Executive that is subject to Section 409A shall be paid until the
Executive incurs a separation from service (or until six months after such date
if the Executive is a specified employee as defined in Section 13.1), and any
amounts that would otherwise have been paid prior to such date shall be paid
instead as soon as practicable after such date.

 
7

--------------------------------------------------------------------------------

 

4.2           Payments Upon a Termination Event.
 
4.2.1        Entitlements Upon Termination For Any Reason.  Following any
termination of the Executive’s employment, the Company shall pay or provide to
the Executive, or the Executive’s estate or beneficiary, as the case may be, the
following amounts (the “Accrued Obligations”):
 
(i)           Base Salary earned through the Termination Date;
 
(ii)          the balance of any awarded (i.e., the amount and payment of the
specific award has been fully approved, including, where applicable, by the
Committee) but as yet unpaid, Annual Bonus or other incentive awards for any
calendar year prior to the calendar year during which the Executive’s
Termination Date occurs; provided, however, if the Executive’s employment is
terminated by the Company for Cause, such Annual Bonus or incentive award, even
if awarded, shall be immediately forfeited if permitted under the law of the
State of New Jersey;
 
(iii)        a payment representing the Executive’s accrued but unused PTO; and
 
(iv)        any vested, but not forfeited amounts or benefits on the Termination
Date under the Company’s employee benefit plans, programs, policies, or
practices in accordance with the terms thereof, including any benefit
continuation or conversion rights (the “Other Benefits”).
 
4.2.2        Payments Upon Involuntary Termination by the Company Without Cause
or Voluntary Termination of the Executive with Good Reason.  Following a
termination by the Company without Cause or by the Executive for Good Reason,
the Company shall pay or provide to the Executive in addition to the Accrued
Obligations:
 
(i)           Base Salary at the rate in effect on the Termination Date and
continuing for twenty-four (24) months thereafter, payable at the same intervals
at which senior executives are paid;
 
(ii)          Two (2) payments, each in an amount equal to one hundred percent
(100%) of the Executive’s annual cash incentive bonus payment at target, the
first of such payments being payable in the first year following the Termination
Date at the same time that Parent pays annual cash incentive bonuses to its
active employees pursuant to its then current Bonus Program (or, if no payment
to its active employees is made in the relevant year, at the time that such
bonuses normally would be scheduled to be paid) and the second being payable at
the same time in the second year following the Termination Date;
 
(iii)         twenty-four (24) months of continued health and welfare benefit
plan coverage following the Termination Date (excluding any additional vacation
accrual or sick leave) at active employee levels, if and to the extent the
Executive was participating in any such plans on the Termination Date, provided
that the Executive remits monthly premiums for the full cost of any health
benefits;
 
(iv)         a cash payment each month during the twenty-four (24)-month period
following the Termination Date equal to the full monthly premium for the medical
and health benefits described in clause (iii) above minus the active employee
cost of such coverage; provided that in lieu of such payments the Company may
impute taxable income to the Executive in an amount such that the net amount of
taxable income realized in any year, after all applicable withholding, is equal
to the amount of such payments that would otherwise be required for such year;

 
8

--------------------------------------------------------------------------------

 

(v)          full and immediate vesting of all stock options to purchase shares
of capital stock of the Parent and restricted stock units previously granted
under Section 3.3 of the FWUSA Employment Agreement (the “2009 Restricted Stock”
and the “2009 Options,” collectively sometimes referred to as the “2009 Equity
Awards”);
 
(vi)         with respect to any outstanding options to purchase shares of
capital stock of the Parent, stock appreciation rights, restricted stock units,
shares of restricted stock, or other equity awards that vest on the basis of
continued employment, other than the 2009 Equity Awards, including the equity
awards described in Section 3.3 (collectively sometimes referred to as the
“Future Equity Awards”),  pro rata vesting on a monthly basis for each such
Future Equity Award, such that (A) the number of shares underlying each such
Future Equity Award multiplied by (B) a ratio, the numerator of which is the
total number of months of employment from the grant date of the Future Equity
Award to the end of the month including the Termination Date and the denominator
of which is the total number of months of vesting required for a fully vested
award as set forth in the award agreement for such Future Equity Award shall
become vested on the Termination Date; and
 
(vii)       executive level career transition assistance services by a firm
selected by the Executive and approved by the Company in an amount not to exceed
$8,000 in the aggregate; provided that services are provided not later than the
end of the second year following the year that includes the Termination Date,
and are reimbursed or paid by the Company not later than the end of the third
year following the year that includes the Termination Date.
 
In no event, however, shall the Executive be entitled to receive the pay and
benefits that the Company shall provide the Executive pursuant to this Section
4.2.2 unless the Executive provides the Company an enforceable waiver and
release agreement in a form that the Company normally requires.  Such release
shall be furnished to the Executive for his review not later than seven business
days following the Termination Date, and shall be executed and returned to the
Company within 21 days of receipt (or within 45 days of receipt if the
Executive’s separation is part of a group).  Provided the Executive does not
timely revoke the waiver and release agreement within seven days after its
execution, pay and benefits pursuant to this Section 4.2.2 shall commence on the
expiration of the revocation period, and any amounts that otherwise would have
been paid to the Executive pursuant to this Section 4.2.2 before the expiration
of the revocation period shall be paid to the Executive, without interest, as
soon as practicable after the expiration of the revocation period (but in no
event more than 60 days after the Termination Date).
 
4.3           Change of Control.
 
4.3.1        Definitions.
 
(i)           Affiliated Company.  “Affiliated Company” means any company,
directly or indirectly, controlled by, controlling or under common control with
the Parent.
 
(ii)         Change of Control.  For the purpose of this Agreement, a “Change of
Control” shall mean:

 
9

--------------------------------------------------------------------------------

 

(A)           The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (for purposes of this Section 4.3, a “Person”)
of beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of voting securities of the Parent where such acquisition causes
such Person to own 20% or more of the combined voting power of the then
outstanding voting securities of the Parent entitled to vote generally in the
election of directors (the “Outstanding Parent Voting Securities”), provided,
however, that for purposes of this subparagraph (A), the following acquisitions
shall not be deemed to result in a Change of Control:  (I) any acquisition
directly from the Parent or any corporation or other legal entity controlled,
directly or indirectly, by the Parent, (II) any acquisition by the Parent or any
corporation or other legal entity controlled, directly or indirectly, by the
Parent, (III) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Parent or any corporation or other legal entity
controlled, directly or indirectly, by the Parent or (IV) any acquisition by any
corporation pursuant to a transaction that complies with clauses (I), (II) and
(III) of subparagraph (C) below; and provided, further, that if any Person’s
beneficial ownership of the Outstanding Parent Voting Securities reaches or
exceeds 20% as a result of a transaction described in clauses (I) or (II) above,
and such Person subsequently acquires beneficial ownership of additional voting
securities of the Parent, such subsequent acquisition shall be treated as an
acquisition that causes such Person to own 20% or more of the Outstanding Parent
Voting Securities; or
 
(B)           Individuals who, as of the date hereof, constitute the Board (such
individuals, the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Parent’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or
 
(C)           The consummation of a reorganization, merger, amalgamation or
consolidation or sale or other disposition of all or substantially all of the
assets of the Parent (“Business Combination”), or if consummation of such
Business Combination is subject to the approval of any government or
governmental agency, the obtaining of such approval along with consummation of
such Business Combination; excluding, however, such a Business Combination
pursuant to which (I) all or substantially all of the individuals and entities
who were the beneficial owners of the Outstanding Parent Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that as a result of such transaction owns the
Parent or all or substantially all of the Parent’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their
ownership, immediately prior to such Business Combination of the Outstanding
Parent Voting Securities, (II) no Person (excluding any (1) corporation owned,
directly or indirectly, by the beneficial owners of the Outstanding Parent
Voting Securities as described in subclause (I) immediately preceding, or (2)
employee benefit plan (or related trust) of the Parent or such corporation
resulting from such Business Combination, or any of their respective
subsidiaries) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (III) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or
 
(D)           approval by the shareholders of the Parent of a complete
liquidation or dissolution of the Parent.

 
10

--------------------------------------------------------------------------------

 

(iii)        Change of Control Period.  For purposes of this Agreement, the
“Change of Control Period” shall mean the period commencing on the date of a
Change of Control and ending on the twenty-fourth (24th) month anniversary of
such date.
 
(iv)        Start Date.  For purposes of this Agreement, “Start Date” shall mean
the first date of the Change of Control Period.  Anything in this Agreement to
the contrary notwithstanding, if a Change of Control occurs and if the
Executive’s employment with the Company is terminated prior to the date on which
the Change of Control occurs, and if it is reasonably demonstrated by the
Executive that such termination of employment (A) was at the request of a third
party who has taken steps reasonably calculated to effect a Change of Control or
(B) otherwise arose in connection with or anticipation of a Change of Control,
then for all purposes of this Agreement the “Start Date” shall mean the date
immediately prior to the Termination Date.
 
4.3.2        Obligations of the Company upon Executive’s Voluntary Termination
with Good Reason or the Company’s Involuntary Termination of Executive Without
Cause (Other Than for Death or Disability) During Change of Control Period.  If,
during the Change of Control Period, the Company terminates the Executive’s
employment without Cause (other than for death or Disability) or the Executive
terminates the Executive’s employment for Good Reason, then, in addition to the
Accrued Obligations, the Company shall pay or provide to the Executive the
following:
 
(i)           all amounts described in Section 4.2.2, which amounts shall be
paid at the same time and in the same manner as if the Termination Date had not
occurred during a Change of Control Period;
 
(ii)          an amount equal to the product of (1) one hundred percent (100%)
of the Executive’s annual cash incentive bonus payment at target and (2) a
fraction, the numerator of which is the number of days in the current fiscal
year through the Termination Date, and the denominator of which is 365, paid in
a lump sum in cash within 30 days following the Termination Date;
 
(iii)         full and immediate vesting of the portion of all Future Equity
Awards not vested pursuant to Section 4.2.2(vi); and
 
(iv)        for purposes of determining eligibility (but not the time of
commencement of benefits) of the Executive for retiree benefits pursuant to any
medical or health plans, practices, programs and policies, the Executive shall
be considered to have remained employed until the twenty-four (24) month
anniversary of the Termination Date and to have retired on such twenty-four
(24)  month anniversary.
 
In no event, however, shall the Executive be entitled to receive the pay and
benefits that the Company shall provide the Executive pursuant to this Section
4.3.2 unless the Executive provides the Company an enforceable waiver and
release agreement in a form that the Company normally requires.  Such release
shall be furnished to the Executive for his review not later than seven business
days following the Termination Date, and shall be executed and returned to the
Company within 21 days of receipt (or within 45 days of receipt if the
Executive’s separation is part of a group).  Provided the Executive does not
timely revoke the waiver and release agreement within seven days after its
execution, pay and benefits pursuant to this Section 4.3.2 shall commence on the
expiration of the revocation period, and any amounts that otherwise would have
been paid to the Executive pursuant to this Section 4.3.2 before the expiration
of the revocation period shall be paid to the Executive, without interest, as
soon as practicable after the expiration of the revocation period (but in no
event more than 60 days after the Termination Date).

 
11

--------------------------------------------------------------------------------

 

4.3.3        Obligations of the Company upon Executive’s Death.  If the
Executive’s employment is terminated by reason of the Executive’s death during
the Change of Control Period, the Company shall provide the Executive’s estate
or beneficiaries with the Accrued Obligations and the timely payment of the
amount described in Section 4.3.2(ii), and shall have no other severance
obligations under this Agreement.  With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Subsection 4.3.3 shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and the Affiliated Companies to the estates and
beneficiaries of other senior executives of the Company and the Affiliated
Companies under such plans, programs, practices and policies relating to death
benefits, if any, as in effect with respect to other senior executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Start Date or, if more favorable to the Executive’s estate and/or the
Executive’s beneficiaries, as in effect on the date of the Executive’s death
with respect to other senior executives of the Company and the Affiliated
Companies and their beneficiaries.
 
4.3.4       Obligations of the Company upon Executive’s Disability.  If the
Executive’s employment is terminated by reason of the Executive’s Disability
during the Change of Control Period, the Company shall provide the Executive
with the Accrued Obligations and the timely payment of the amount described in
Section 4.3.2(ii), and shall have no other severance obligations under this
Agreement.  With respect to the provision of Other Benefits, the term “Other
Benefits” as utilized in this Subsection 4.3.4 shall include, and the Executive
shall be entitled to receive, disability and other benefits at least equal to
the most favorable of those generally provided by the Company and the Affiliated
Companies to disabled executives and/or their families in accordance with such
plans, programs, practices and policies relating to disability, if any, as in
effect generally with respect to other senior executives and their families at
any time during the 120-day period immediately preceding the Start Date or, if
more favorable to the Executive and/or the Executive’s family, as in effect at
any time thereafter generally with respect to other senior executives of the
Company and the Affiliated Companies and their families.
 
4.3.5       Obligations of the Company upon Executive’s Voluntary Termination
Without Good Reason or the Company’s Involuntary Termination of Executive With
Cause During Change of Control Period.  If the Executive’s employment is
terminated for Cause, or the Executive resigns without Good Reason, during the
Change of Control Period, the benefits provided to the Executive shall be the
same as if the Termination Date had not occurred during a Change of Control
Period.
 
4.4           280G Modified Cap.  
 
4.4.1       Notwithstanding anything in this Agreement to the contrary, if the
aggregate amount of the benefits and payments under this Agreement, and other
payments and benefits which the Executive has the right to receive from the
Company (including the value of any equity rights which become vested upon a
Change in Control) (the “Total Payments”) would constitute a “parachute payment”
as defined in Code Section 280G(b)(2), the Executive shall receive the Total
Payments unless the (a) after-tax amount that would be retained by the Executive
(after taking into account all federal, state and local income taxes payable by
the Executive and the amount of any excise taxes payable by the Executive under
Code Section 4999 that would be payable by the Executive (the “Excise Taxes”))
if the Executive were to receive the Total Payments has a lesser aggregate value
than (b) the after-tax amount that would be retained by the Executive (after
taking into account all federal, state and local income taxes payable by the
Executive) if the Executive were to receive the Total Payments reduced to the
largest amount as would result in no portion of the Total payments being subject
to Excise Taxes (the “Reduced Payments”), in which case the Executive shall be
entitled only to the Reduced Payments.  

 
12

--------------------------------------------------------------------------------

 

4.4.2        The determination of whether Section 4.4.1 applies, and the
calculation of the amount of the Reduced Payments, if applicable, shall be
performed by PricewaterhouseCoopers LLP or such other nationally recognized
certified public accounting firm as may be designated by the Executive (the
“Accounting Firm”).  The Accounting Firm shall provide detailed supporting
calculations both to the Company and the Executive within fifteen (15) business
days of the receipt of notice from the Executive that there has been a Payment,
or such earlier time as is requested by the Company.  In the event that the
Accounting Firm is serving as accountant or auditor for the individual, entity
or group effecting the Change of Control, the Executive may appoint another
nationally recognized accounting firm to make the determinations required
hereunder (which accounting firm shall then be referred to as the Accounting
Firm hereunder).  All fees and expenses of the Accounting Firm shall be borne
solely by the Company.
 
4.4.3        If the Executive is to receive Reduced Payments, the Total Payments
payable will be reduced or eliminated in the following order:  (1) cash
payments, (2) taxable benefits, (3) nontaxable benefits and (4) accelerated
vesting of equity awards.  
 
4.5           No Mitigation.  Upon termination of the Executive’s employment
with the Company, the Executive shall be under no obligation to seek other
employment or otherwise mitigate the obligations of the Company under this
Agreement.
 
5.           Protection of Confidential Information; Non-Competition and
Non-Solicitation.
 
5.1           Confidential Information.  During the course of Executive’s
employment with the Company, the Company agrees to give Executive Confidential
Information (as defined below) to which Executive did not previously have
access.  This Confidential Information is vital to the Company’s and the
Company’s affiliates’ continued ability to compete in the industry and thus is
critical to its continued profitability.  The Executive acknowledges that the
Executive’s services will be unique, that they will involve the development of
Company-subsidized relationships with key customers, suppliers, and service
providers as well as with key Company employees and that the Executive’s work
for the Company will give the Executive access to Confidential Information (as
defined below).  The Executive further acknowledges that all Confidential
Information is of a confidential and proprietary character and of great value to
the Company and its subsidiaries and affiliates.  “Confidential Information” as
used in this Agreement means information regarding the Company, its
subsidiaries, and its affiliates that is not available to the public or
competitors of the Company, its subsidiaries, and affiliates, including without
limit (a) trade secrets and confidential marketing, sales, product research and
development, engineering, technical, and design, financial, and business process
information of the Company or its affiliates or subsidiaries and (b) other data
and information which it would be impracticable for the Company to effectively
protect and preserve in the absence of this Section 5 and the disclosure or
misappropriation of which could materially adversely affect the Company.  As
time passes, the Company will give Executive access to newly created
Confidential Information.  Further, though Executive may from time to time
assist the Company in developing such Confidential Information, it will remain
the sole property of the Company.  All this Confidential Information is
important because, among other things, it is unknown to the Company’s
competitors, thus they are unable to use it to compete with the
Company.  Accordingly, this Confidential Information creates a competitive
advantage for the Company and is economically valuable.  The Company only agrees
to give Executive this highly valuable Confidential Information in reliance on
Executive’s promise not to use or disclose it as set forth below.  Accordingly,
and as a material condition of this Agreement, the Executive agrees:

 
13

--------------------------------------------------------------------------------

 

5.1.1        except in the course of performing the Executive’s duties provided
for in Section 1.1, not at any time, whether before, during or after the
Executive’s employment with the Company, to divulge to any other entity or
person any Confidential Information acquired by the Executive.  The foregoing
prohibitions shall include, without limitation, directly or indirectly
publishing (or causing, participating in, assisting or providing any statement,
opinion or information in connection with the publication of) any diary, memoir,
letter, story, photograph, interview, article, essay, account or description
(whether fictionalized or not) concerning or containing any Confidential
Information, publication being deemed to include any presentation or
reproduction of any written, verbal or visual material in any communication
medium, including any book, magazine, newspaper, theatrical production or movie,
or television or radio programming or commercial.  In the event that the
Executive is requested or required to make disclosure of Confidential
Information under any court order, subpoena or other judicial process, then,
except as prohibited by law, the Executive will promptly notify the Company,
take all reasonable steps requested by the Company to defend against the
compulsory disclosure and permit the Company to control with counsel of its
choice any proceeding relating to the compulsory disclosure; and;
 
5.1.2        to deliver promptly to the Company on termination of the
Executive’s employment with the Company, or at any time that the Company may so
request, all Confidential Information and all confidential memoranda, notes,
records, reports, manuals, drawings, software, electronic/digital media records,
blueprints and other documents (and all copies thereof) relating to the
Company’s (and its subsidiaries’ and affiliates’) business and all property
associated therewith, which the Executive may then possess or have under the
Executive’s control.
 
5.2           Company Protections.  In consideration of the Company’s entering
into this Agreement including the Company’s promise to give Executive
Confidential Information to which Executive did not previously have access and
to enforce Executive’s promise not to disclose such Confidential Information,
Executive agrees to the covenants set out in Section 5.2 through 5.7, which
covenants are ancillary to the otherwise enforceable confidentiality agreement
between the Company and Executive described in Section 5.1 above.  Executive
agrees that at all times during the Term and for twenty-four (24) months
thereafter, the Executive shall not, directly or indirectly, for Executive or on
behalf of or in conjunction with, any other person, company, partnership,
corporation, business, group, or other entity (each, for all purposes of
Sections 5.2 through 5.7, a “Person”):
 
5.2.1        Non-Competition:  engage in any activity for or on behalf of a
Competitor, as director, employee, shareholder (excluding any such shareholding
by the Executive of no more than 5% of the shares of a publicly-traded company),
consultant or otherwise, which is the same as or similar to activity in which
Executive engaged at any time during the last two (2) years of employment by the
Company or an affiliate of the Company; or
 
5.2.2        Non-Solicitation.
 
(i)           Of Employees:  call upon any Person who is, at such Termination
Date, engaged in activity on behalf of the Company or any subsidiary or
affiliate of the Company for the purpose or with the intent of enticing such
Person to cease such activity on behalf of the Company or such subsidiary or
affiliate; or
 
(ii)         Of Customers:  solicit, induce, or attempt to induce any customer
of the Company or any subsidiary or affiliate of the Company to cease doing
business in whole or in part with or through the Company or a subsidiary or
affiliate, or to do business with any Competitor.
 
For purposes of this Agreement, “Competitor” means a person or entity who or
which is engaged in a material line of business conducted by the Company and/or
any subsidiary or affiliate of the Company.  For purposes of this Agreement, “a
material line of business conducted by the Company and/or any subsidiary or
affiliate of the Company” means an activity of the Company and/or any subsidiary
or affiliate of the Company generating gross revenues to the Company and/or any
subsidiary or affiliate of the Company of more than twenty-five million dollars
($25,000,000) in the immediately preceding fiscal year of the Company.

 
14

--------------------------------------------------------------------------------

 

5.3           Remedies and Injunctive Relief.  If the Executive commits a breach
or threatens to breach any of the provisions of Sections 5.1 or 5.2 hereof, (i)
the Company shall have the right and remedy to have the provisions of this
Agreement specifically enforced by injunction or otherwise by any court having
jurisdiction, it being acknowledged and agreed that any such breach will cause
irreparable injury to the Company in addition to money damage and that money
damages alone will not provide a complete or adequate remedy to the Company, and
(ii) the Company shall have the right to withhold, revoke and/or recover any
payments or benefits that would otherwise be due the Employee pursuant to
Section 4.2.2 and 4.3 of this Agreement, it being further agreed that the
foregoing rights and remedies shall be in addition to, and not in lieu of, any
other rights and remedies available to the Company under law or in equity.
 
5.4           Severability.  If any of the covenants contained in Sections 5.1,
5.2 or 5.3, or any part thereof, hereafter are construed to be invalid or
unenforceable, the same shall not affect the remainder of the covenant or
covenants, which shall be given full effect, without regard to the invalid
portions.
 
5.5           Extension of Term of Covenants Following Violation.  The period
during which the prohibitions of Section 5.2 are in effect shall be extended by
any period or periods during which the Executive is in violation of Section 5.2.
 
5.6           Blue Penciling by Court.  If any of the covenants contained in
Sections 5.1 or 5.2, or any part thereof, are held to be unenforceable, the
parties agree that the court making such determination shall have the power to
revise or modify such provision to make it enforceable to the maximum extent
permitted by applicable law and, in its revised or modified form, said provision
shall then be enforceable.
 
5.7           Blue Penciling by One Court Not to Affect Covenants in Another
State.  The parties hereto intend to and hereby confer jurisdiction to enforce
the covenants contained in Sections 5.1, 5.2 and 5.3 upon the courts of any
state within the geographical scope of such covenants.  In the event that the
courts of any one or more of such states shall hold such covenants wholly
unenforceable by reason of the breadth of such covenants or otherwise, it is the
intention of the parties’ hereto that such determination not bar or in any way
affect the Company’s right to the relief provided above in the courts of any
other states within the geographical scope of such covenants as to breaches of
such covenants in such other respective jurisdictions, the above covenants as
they relate to each state being for this purpose severable into diverse and
independent covenants.
 
6.           Intellectual Property.
 
6.1           Company’s Rights.  Notwithstanding and without limiting the
provisions of Section 5, the Company shall be the sole owner of all the products
and proceeds of the Executive’s services hereunder, including, but not limited
to, all materials, ideas, concepts, formats, suggestions, developments,
arrangements, packages, programs and other intellectual properties that the
Executive may acquire, obtain, develop or create in connection with or during
the Term, free and clear of any claims by the Executive (or anyone claiming
under the Executive) of any kind or character whatsoever (other than the
Executive’s right to receive payments hereunder), the Executive shall, at the
request of the Company, execute such assignments, certificates or other
instruments as the Company may from time to time deem necessary or desirable to
evidence, establish, maintain, perfect, protect, enforce or defend its right,
title or interest in or to any such properties.

 
15

--------------------------------------------------------------------------------

 

7.           Indemnification.
 
7.1           General Rule.  In addition to any rights to indemnification to
which the Executive is entitled under the Company’s charter and by-laws, to the
extent permitted by applicable law, the Company will indemnify, from the assets
of the Company supplemented by insurance in an amount determined by the Company,
the Executive at all times, during and after the Term, and, to the maximum
extent permitted by applicable law, shall pay the Executive’s expenses
(including reasonable attorneys’ fees and expenses, which shall be paid in
advance by the Company as incurred, subject to recoupment in accordance with
applicable law) in connection with any threatened or actual action, suit or
proceeding to which the Executive may be made a party, brought by any
shareholder of the Company directly or derivatively or by any third party by
reason of any act or omission or alleged act or omission in relation to any
affairs of the Company or any subsidiary or affiliate of the Company of the
Executive as an officer, director or employee of the Company or of any
subsidiary or affiliate of the Company.  The Company shall use its best efforts
to maintain during the Term and thereafter insurance coverage sufficient in the
determination of the Company to satisfy any indemnification obligation of the
Company arising under this Section 7.
 
8.           Notices.
 
8.1           Form and Address for Notices.  All notices, requests, consents and
other communications required or permitted to be given hereunder shall be in
writing and shall be deemed to have been duly given if delivered personally, one
day after sent by overnight courier or three days after mailed first class,
postage prepaid, by registered or certified mail, as follows (or to such other
address as either party shall designate by notice in writing to the other in
accordance herewith):
 
If to the Company, to:
 
Foster Wheeler Inc.
Perryville Corporate Park
Clinton, NJ 08809-4000
Attention:  General Counsel
 
If to the Executive, to the Executive’s principal residence as reflected in the
records of the Company.
 
9.           General.
 
9.1           Governing Law.  This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of New Jersey applicable
to agreements made between residents thereof and to be performed entirely in New
Jersey.
 
9.2           Headings.  The section headings contained herein are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Agreement.
 
9.3           Entire Agreement / Non-Exclusivity.  This Agreement sets forth the
entire agreement and understanding of the parties relating to the subject matter
hereof, and supersedes all prior agreements, arrangements and understandings,
written or oral, relating to the subject matter hereof.  No representation,
promise or inducement has been made by either party that is not embodied in this
Agreement, and neither party shall be bound by or liable for any alleged
representation, promise or inducement not so set forth.

 
16

--------------------------------------------------------------------------------

 

Other than as expressly set forth in this Agreement, nothing in this Agreement
shall prevent or limit the Executive’s continuing or future participation in any
plan, program, policy or practice provided by the Company or the Affiliated
Companies and for which the Executive may qualify, nor shall anything herein
limit or otherwise affect such rights as the Executive may have under any other
contract or agreement with the Company or the Affiliated Companies.  For
avoidance of doubt, it is agreed and understood that this Agreement shall not
supersede or otherwise adversely affect any stock option, restricted stock or
other form of equity grant or award provided to Executive prior to the Effective
Date, or any indemnification agreement heretofore entered into between the
Company and the Executive.  Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company or any of the
Affiliated Companies at or subsequent to the Termination Date shall be payable
in accordance with such plan, policy, practice or program or contract or
agreement except as explicitly modified by this Agreement.  Notwithstanding the
foregoing, if the Executive receives payments and benefits pursuant to this
Agreement in connection with the termination of the Executive’s employment, the
Executive shall not be entitled to any severance pay or benefits under any
severance plan, program or policy of the Company and the Affiliated Companies,
unless specifically provided therein in a specific reference to this Agreement.
 
9.4           Full Settlement.  The Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any set-off, counterclaim, recoupment,
defense or other claim, right or action which the Company may have against the
Executive or others.  Unless otherwise provided in an arbitration award entered
pursuant to Section 10.1, the Company agrees to pay as incurred (within ten days
following the Company’s receipt of an invoice from the Executive, which invoice
the Executive must submit to the Company not later than March 1 of the year
following the year in which the expenses were incurred), to the full extent
permitted by law, all legal fees and expenses which the Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.
 
9.5           Assignability.
 
9.5.1        Nonassignability by Executive.  This Agreement, and the Executive’s
rights and obligations hereunder, may not be assigned by the Executive, nor may
the Executive pledge, encumber or anticipate any payments or benefits due
hereunder, by operation of law or otherwise.
 
9.5.2        Assignability by Company.  In addition to the rights provided under
Section 1.5 above, the Company may assign its rights, together with its
obligations, hereunder:
 
(i)           to any affiliate; or
 
(ii)         to a third party in connection with any sale, transfer or other
disposition of all or substantially all of any business to which the Executive’s
services are then principally devoted;
 
provided, however, that no assignment pursuant to this paragraph 9.5.2 shall
relieve the Company or the Guarantor from its obligations hereunder to the
extent the same are not timely discharged by such assignee.

 
17

--------------------------------------------------------------------------------

 

9.5.3        Assumption of Agreement by Successors.  The Company will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place.
 
9.6           Survival.  The respective rights and obligations of the parties
hereunder shall survive any termination of this Agreement or the Term to the
extent necessary to the intended preservation of such rights and obligations.
 
9.7           Amendment.  This Agreement may be amended, modified, superseded,
canceled, renewed or extended and the terms or covenants hereof may be waived,
only by a written instrument executed by both of the parties hereto, or in the
case of a waiver, by the party waiving compliance.  The failure of either party
at any time or times to require performance of any provision hereof shall in no
manner affect the right at a later time to enforce the same.  No waiver by
either party of the breach of any term or covenant contained in this Agreement,
whether by conduct or otherwise, in any one or more instances, shall be deemed
to be, or construed as, a further or continuing waiver of any such breach, or a
waiver of the breach of any other term or covenant contained in this Agreement.
 
9.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall he deemed to be an original but all of which
together will constitute one and the same instrument.
 
9.9           Acknowledgement of Ability to Have Counsel Review.  The parties
acknowledge that this Agreement is the result of arm’s-length negotiations
between sophisticated parties each afforded the opportunity to utilize
representation by legal counsel.  Each and every provision of this Agreement
shall be construed as though both parties participated equally in the drafting
of same, and any rule of construction that a document shall be construed against
the drafting party shall not be applicable to this Agreement.
 
10.
Dispute Resolution.

 
10.1         Arbitration.  Subject to the rights of the Company pursuant to
Section 5.3 above, any controversy, claim or dispute arising out of or relating
to this Agreement, the breach thereof, or the Executive’s employment by the
Company shall be settled by arbitration with three arbitrators.  The arbitration
will be administered by the American Arbitration Association in accordance with
its National Rules for Resolution of Employment Disputes.  The arbitration
proceeding shall be confidential, and judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction.  Any such
arbitration shall take place in the Clinton, New Jersey area, or in any other
mutually agreeable location. In the event any judicial action is necessary to
enforce the arbitration provisions of this Agreement, sole jurisdiction shall be
in the federal and state courts, as applicable, located in New Jersey.  Any
request for interim injunctive relief or other provisional remedies or
opposition thereto shall not be deemed to be a waiver or the right or obligation
to arbitrate hereunder.  To the extent a party prevails in any dispute arising
out of this Agreement or any of its terms and provisions, all reasonable costs,
fees and expenses relating to such dispute, including the parties’ reasonable
legal fees, shall be borne by the party not prevailing in the resolution of such
dispute, but only to the extent that the arbitrator or court, as the case may
be, deems reasonable and appropriate given the merits of the claims and defenses
asserted.

 
18

--------------------------------------------------------------------------------

 

11.
Free to Contract.

 
11.1         Executive Representations and Warranty.  The Executive represents
and warrants to the Company that Executive is able freely to accept engagement
and employment by the Company as described in this Agreement and that there are
no existing agreements, arrangements or understandings, written or oral, that
would prevent Executive from entering into this Agreement, would prevent
Executive or restrict Executive in any way from rendering services to the
Company as provided herein during the Term or would be breached by the future
performance by the Executive of Executive’s duties hereunder.  The Executive
also represents and warrants that no fee, charge or expense of any sort is due
from the Company to any third person engaged by the Executive in connection with
Executive’s employment by the Company hereunder, except as disclosed in this
Agreement.
 
12.
Subsidiaries and Affiliates.

 
12.1         Definitions.  As used herein, the term “subsidiary” shall mean any
corporation or other business entity controlled directly or indirectly by the
Company or other business entity in question, and the term “affiliate” shall
mean and include any corporation or other business entity directly or indirectly
controlling, controlled by or under common control with the Company or other
business entity in question.
 
13.
Code Section 409A Legal Requirement.

 
13.1         Six Month Delay in Payment.  Notwithstanding anything to the
contrary in this Agreement, if the Executive constitutes a “specified employee”
as defined and applied in Section 409A of the Code as of the Executive’s
Termination Date, to the extent any payment under this Agreement constitutes
deferred compensation (after taking into account any applicable exemptions from
Section 409A of the Code), and to the extent required by Section 409A of the
Code, no payments due under this Agreement may be made until the earlier of: (i)
the first day following the sixth month anniversary of Executive’s Termination
Date, or (ii) the Executive’s date of death; provided, however, that any
payments delayed during this six-month period shall be paid in the aggregate in
a lump sum as soon as administratively practicable following the sixth month
anniversary of the Executive’s Termination Date.
 
13.2         Application of Exemptions.  For purposes of Section 409A of the
Code, each “payment” (as defined by Section 409A of the Code) made under this
Agreement shall be considered a “separate payment.”  In addition, for purposes
of Section 409A of the Code, each such payment shall be deemed exempt from
Section 409A of the Code to the full extent possible under the “short-term
deferral” exemption of Treasury Regulation § 1.409A-1((b)(4) and (with respect
to amounts paid no later than the second calendar year following the calendar
year containing the Executive’s Termination Date) the “two-years/two-times”
separation pay exemption of Treasury Regulation § 1.409A-1(b)(9)(iii), which are
hereby incorporated by reference.
 
13.3         Interpretation and Administration of Agreement.  To the maximum
extent permitted by law, this Agreement shall be interpreted and administered in
such a manner that the payments to the Executive are either exempt from, or
comply with all requirements of, Section 409A of the Code.
 
14.
Guarantee.

 
14.1         The Guarantor hereby unconditionally guarantees payment in full of
all obligations of the Company under this Agreement.

 
19

--------------------------------------------------------------------------------

 

15.
Termination of FWUSA Employment Agreement.

 
15.1         The Executive and FWUSA, that effective as of the Effective Date,
the FWUSA Employment Agreement shall be terminated and no longer be of force or
effect.
 
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 

 
FOSTER WHEELER INC.
       
By:
/s/ Steven J. Demetriou
         
Name: Steven J. Demetriou
   
Title: Chairman, Compensation Committee, Foster Wheeler AG
       
FOSTER WHEELER INTERNATIONAL CORP.
 
(as to Section 14 only)
       
By:
/s/ Steven J. Demetriou
         
Name: Steven J. Demetriou
   
Title: Chairman, Compensation Committee, Foster Wheeler AG
       
FOSTER WHEELER USA CORPORATION
 
(as to Section 15 only)
       
By:
/s/ Steven J. Demetriou
         
Name: Steven J. Demetriou
   
Title: Chairman, Compensation Committee, Foster Wheeler AG




 
/s/ Robert C. Flexon
 
Robert C. Flexon


 
21

--------------------------------------------------------------------------------

 